Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

1.	Claims 12 and 15-33 are allowed and renumbered as claims 1-20.  Claims 1-11 and 13-14 have been cancelled by Applicant.

2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited structural adhesive film further including where the epoxy-functional chemical species additionally include one or more second polyepoxides, where at least one second polyepoxide comprises three or more epoxide groups per molecule and further wherein the one or more second polyepoxides and the reaction product of one or more first polyepoxides with an amine terminated branched polytetrahydrofuran polymer are present in the epoxy-functional chemical species in a first weight ratio of greater than 0.05:1.00 and less than 4.0:1.0.
	The prior art of record does not teach or suggest the recited structural adhesive film further including a coupling agent comprising one or more functional groups selected from amine, hydroxy and epoxide, and one or more functional groups selected from alkoxy and silane groups. The prior art of record does not teach or suggest the recited structural adhesive film further including an amine-terminated branched polytetrahydrofuran polymer in a second weight ratio of greater than 1.2:1.0 and less than 3.0:1.0.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781